Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  “oof” [line 3] must be amended.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 13, 15 of U.S. Patent No. 11,087,067 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim language is merely broader than the patented claim language. Thus, the present claims 1-5 are either anticipated by, or would have been obvious over, the patented claims 1, 2, 9, 13, 15, respectively, rendering the present claims rejected on the ground of nonstatutory double patenting for failing to be patentably distinct.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lim et al. [US 2006/0149921A1].
As per claim 1, a method of implementing tile-level predication of a computing tile of an integrated circuit, the method comprising: 
calculating a summed predicate state value for the plurality of distinct processing cores of the computing tile based on a plurality of distinct predicate state values associated with the plurality of distinct processing cores [0001, 0039, 0043, 0048, 0059-0061]; and 
identifying, by the instructions generating circuit, a tile-level predication for the computing tile based on an input of the summed predicate state value [0039, 0048, 0072, 0081-0083, 0086]. 
As per claim 2, further comprising: identifying the plurality of distinct predicate state values that includes: identifying a top of stack value of a distinct predicate stack associated with each of the plurality of distinct processing cores of the computing tile based on an evaluation an associated predicate condition [0048, 0059, 0060]; and identifying a bit value of a distinct enablement bit associated with each of the plurality of distinct processing cores of the computing tile [0045 predicate bit, 0048, 0059, 0060].
As per claim 5, wherein the plurality of distinct predicate state values includes: (i) a plurality of distinct top of stack values for a plurality of distinct predicate stacks of the plurality of distinct processing cores of the computing tile [0048,0059, 0060]; and (ii) a plurality of distinct enablement bit values of the plurality of distinct processing cores of the computing tile [0045 predicate bit, 0048, 0059, 0060]. 
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not appear to disclose, teach, or render obvious, as per claim 3, the method according to claim 2, wherein the identifying the plurality of distinct predicate state values further includes: identifying a loop depth of a nested loop body; incrementing a loop depth counter based on the identified loop depth; tallying a subset of processing cores of the plurality of distinct processing cores that are in an active state for executing the nested loop body; and identifying predicate state values of the subset of processing cores separately from the plurality of distinct predicate state values a remainder of the plurality of distinct processing cores that are in an inactive state for executing the nest loop body; and as per claim 4, the method according to claim 1, further comprising: executing a branch target instruction to branch around a target instruction that avoids a target set of instructions accessible to the plurality of distinct processing cores based on identifying the tile-level predication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851